                       IN THE UNITED STATES DISTRICT COURT
                          WESTERN DISTRICT OF ARKANSAS
                                HARRISON DIVISION

TANNER CROOK                                                                  PLAINTIFF

V.                              CASE NO. 3:19-CV-Q3041

NURSE JODY WOODS and
CORPORAL JARROD POINTER
                                                                          DEFENDANTS

                                  OPINION AND ORDER

       Tanner Crook ("Crook"), currently an inmate of the Boone County Detention Center

("BCDC"), has filed a civil rights action under 42 U.S.C. § 1983. He proceeds prose and

has sought leave to proceed in forma pauperis.

       Crook names as Defendants Nurse Jody Woods ("Woods") and Corporal Jarrod

Pointer ("Pointer").   Crook has sued the Defendants in both their individual and official

capacities.

     The case is before the Court for preservice screening under the provisions of the

Prison Litigation Reform Act ("PLRA").     Pursuant to 28 U.S.C. § 1915A, the Court has

the obligation to screen any complaint in which a prisoner seeks redress from a

governmental entity or officer or employee of a governmental entity.           28 U.S.C.

§ 1915(e)(2);

                                  I.     BACKGROUND

       According to the allegations of the Complaint, on June 3, 2019, Crook overheard

Woods talking about his fiancee's and his medical conditions. Specifically, Crook alleges

Woods was telling Pointer that she had met Crook's fiancee, who was HIV positive, in
April when he came to the BCDC.

       Crook alleges he was offended by this and wants something done about it.         Crook

maintains Woods' conduct amounted to a breach of confidentiality in violation of the

Health Insurance Portability and Accountability Act ("HIPAA").        As relief, Crook seeks

release on bond on his own recognizance , or monetary damages.

                                    II.   LEGAL ST AND ARD

      Under the PLRA, the Court is obligated to screen the case prior to service of process

being issued.    The Court must dismiss a complaint, or any portion of it, if it contains

claims that: (1) are frivolous, malicious; (2) fail to state a claim upon which relief may be

granted ; or, (3) seek monetary relief from a defendant who is immune from such relief.

28 U.S.C. § 1915(e)(2)(B)(i-iii).

       A claim is frivolous when it "lacks an arguable basis either in law or fact."   Neitzke

v. Williams , 490 U.S. 319 , 325 (1989).      A claim fails to state a claim upon which relief

may be granted if it does not allege "enough facts to state a claim to relief that is plausible

on its face."   Bell At/. Corp. v. Twombly, 550 U.S. 544, 570 (2007).          "The essential

function of a complaint under the Federal Rules of Civil Procedure is to give the opposing

party fair notice of the nature and basis or grounds for a claim, and a general indication

of the type of litigation involved ."     Topchian v. JPMorgan Chase Bank, N.A., 760 F.3d

843, 848 (8th Cir. 2014) (internal quotation marks and citation omitted).

       However, the Court bears in mind that when "evaluating whether a prose plaintiff

has asserted sufficient facts to state a claim, we hold 'a pro se complaint, however

inartfully pleaded, . . . to less stringent standards than formal pleadings drafted by


                                                 2
lawyers."' Jackson v. Nixon, 747 F.3d 537, 541 (8th Cir. 2014) (quoting Erickson v.

Pardus, 551 U.S. 89, 94 (2007)).

                                     Ill.   DISCUSSION

       Section 1983 requires proof of two elements: (1) the conduct complained of must

be committed by a person acting under color of state law, and (2) the conduct must

deprive the plaintiff of rights or privileges secured by the Constitution or laws of the United

States.

       Crook maintains that Woods violated HIPAA.            HIPAA does not expressly or

impliedly create a private cause of action.    Dodd v. Jones, 623 F.3d 563 , 569 (8th Cir.

2010). As there is no violation of the Constitution and no private cause of action under

HIPAA, no plausible claim is stated .

                                   IV.      CONCLUSION

       For the reasons stated , the HIPAA claim is subject to dismissal because it is

frivolous and fails to state claims upon which relief may be granted.         See 28 U.S.C.

§ 1915(e)(2)(B)(i-ii).

       Th is dismissal constitutes a strike within the meaning of the Prison Litigation

Reform Act.    The Clerk is directed to enter a § 1915(g) strike flag on this case.

       Pursuant to 28 U.S.C. § 1915(a)(3), the Court certifies that any appeal from this

dismissal would not be taken in good fa; .

       IT IS SO ORDERED on this      li     day of July,




                                                                 ROOKS
                                                               ATES DISTRICT JUDGE
                                              3
